Citation Nr: 0638439	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-40 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for fungal 
dermatitis, right third and fourth fingers, and ichthyosis 
vulgaris, right hand, left knee and left flank, on appeal 
form the initial determination.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1983 to 
October 2003.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

The veteran was afforded a VA examination of his skin in 
November 2003.  However, this examination is inadequate for 
rating purposes.  The veteran's skin disability is currently 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Ratings under Diagnostic Code 7806 are based on the 
percentage of the whole body, or of the exposed areas of the 
body, affected by the skin disability.  The November 2003 
examination report failed to state the percentage of the 
whole body and the percentage of the exposed areas of the 
body affected by the veteran's skin disability.  Accurate and 
fully descriptive examinations are required in order to apply 
the rating schedule.  38. C.F.R. § 4.1.  VA shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record does not contain 
sufficient medical evidence for the VA to make a decision on 
the claim.  38 U.S.C.A. § 5103A.  Therefore, on remand the 
veteran must be afforded another VA examination of his skin 
and the examiner must state the percentage of exposed areas 
affected and the percentage of the entire body affected by 
the veteran's skin disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
with regard to the assignment of 
disability ratings and effective dates.  
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a VA skin examination.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the clinician in conjunction 
with the examination.  The examiner should 
indicate in the report that the claims 
file was in fact reviewed in conjunction 
with the examination.  

The examiner should describe in detail the 
veteran's fungal dermatitis, right third 
and fourth fingers, and ichthyosis 
vulgaris, right hand, left knee and left 
flank.  Unretouched photographs of the 
affected areas should be included with the 
examination report.

The examiner should indicate in 
percentages how much of the entire body 
and how much exposed area is affected.  
The examiner should also indicate whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
required, and if so, how often.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

3.  Finally, readjudicate the claims on 
appeal, in accordance with the VCAA.  If 
any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case (SSOC) and afford the veteran and 
his representative an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


